People v Findley (2016 NY Slip Op 04394)





People v Findley


2016 NY Slip Op 04394


Decided on June 8, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2015-05726

[*1]People of State of New York, respondent,
vLaura L. Findley, appellant.


Robert C. Mitchell, Riverhead, NY (Kirk R. Brandt of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Alfred J. Croce of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated June 5, 2015, which, after a hearing, designated her a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
A defendant seeking a downward departure from the presumptive risk level has the burden of identifying, as a matter of law, an appropriate mitigating factor, and establishing, by a preponderance of the evidence, facts in support of the identified mitigating factor (see People v Gillotti, 23 NY3d 841, 861; People v Wyatt, 89 AD3d 112, 128). Here, the defendant failed to meet this burden with respect to any of the alleged mitigating factors upon which she relies (see People v Azeez, 138 AD3d 945; People v Game, 131 AD3d 460). Accordingly, the County Court properly denied her application for a downward departure from her presumptive designation as a level three sex offender.
RIVERA, J.P., DICKERSON, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court